DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s request for continued examination filed 10/28/2022.
Claims 1, 3-9, 11-17, 19, and 21-24 are pending.
Claims 1, 3-9, 11-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson et al. (US Patent Pub 2014/0177825) of record, in view of Iyer et al. (US Patent Pub 2019/0207754) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson et al. (US Patent Pub 2014/0177825) (Mattsson) of record, in view of Iyer et al. (US Patent Pub 2019/0207754) (Iyer) of record.
In regards to claim 1, Mattsson discloses a method comprising:
a.	receiving, by a microprocessor (Mattsson at para. 0069), a non-tokenized string (Mattsson at para. 0051)1;
b.	partitioning, by the microprocessor, the non-tokenized string into a plurality of non-tokenized substrings (Mattsson at para. 0051)2;
c.	indexing, by the microprocessor, into a plurality of lookup tables using the plurality of non-tokenized substrings to retrieve a plurality of tokenized substrings (Mattsson at paras. 0051-52)3;
d.	retrieving, by the microprocessor, the plurality of tokenized substrings (Mattsson at paras. 0051-52)4; and
e.	combining, by the microprocessor, the plurality of tokenized substrings into a tokenized string.  Mattsson at para. 0052.5
Mattsson does not expressly disclose hashing, by the microprocessor, each of the retrieved plurality of tokenized substrings of the plurality of tokenized substrings using a different hashing function for each of the retrieved plurality of tokenized substrings and wherein hashing each of the plurality of tokenized substrings is performed after indexing the plurality of non-tokenized substrings to retrieve the plurality of tokenized substrings.  Mattsson does disclose performing encryption or modification in any order, any number, and any combination, with the tokenization process.  Mattsson at para. 0054.  
Iyer discloses a system and method for faultless tokenization and encryption.  Iyer discloses encryption can be performed using a hash function.  Iyer at para. 0046.  Iyer further discloses each grouping of token tables used for tokenization, utilizes a different encryption (i.e., hashing) method or key in order to provide additional security.  Iyer at para. 0052.  In other words, each tokenized substring is encrypted using a different encryption method (i.e., different hashing function).  Iyer further discloses the key (i.e., key for encryption/hashing) is unique for each token format (i.e., unique for each tokenized substring).  Iyer at para. 0056.  Furthermore, like Mattsson, Iyer discloses encryption can be performed on the data at any stage of the tokenization process including after indexing the plurality of non-tokenized substrings.  Iyer at para. 0003.
Mattsson and Iyer are analogous art because they are both directed to the same field of endeavor of tokenizing data.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Mattsson by adding the feature of hashing, by the microprocessor, each of the retrieved plurality of tokenized substrings of the plurality of tokenized substrings using a different hashing function for each of the retrieved plurality of tokenized substrings and wherein hashing each of the plurality of tokenized substrings is performed after indexing the plurality of non-tokenized substrings to retrieve the plurality of tokenized substrings, as disclosed by Iyer.
The motivation for doing so would have been to provide additional security layers.  Mattsson at para. 0053.  Iyer at para. 0052.

In regards to claim 3¸ Mattsson in view of Iyer discloses the method of claim 1, wherein a length of the tokenized substring is different from a length of the non-tokenized string.  Mattsson at para. 0018.6
In regards to claim 4, Mattsson in view of Iyer discloses the method of claim 1, wherein an output of the hashing is used as an input that is combined with a lookup value of a non-tokenized substring in a second hashing step. Mattsson at para. 0020.  As discussed in the rejection of claim 1, the combination of Mattsson in view of Iyer results in using a hash function as part of an encryption step, that can be ordered before or after the tokenization step.  Mattsson further discloses the concept of chained encoding, which is the performance of sequential tokenization operations and encryption operations.  Mattsson at para. 0020.  In other words, the output of one operation is used as input for the next operation (i.e., output of the hashing is used as input…).  
In regards to claim 5, Mattsson in view of Iyer discloses the method of claim 1, wherein the plurality of non-tokenized substrings are different lengths.  Mattsson at para. 0054.7

In regards to claim 6, Mattsson in view of Iyer discloses the method of claim 1, but does not expressly disclose wherein an individual length of individual ones of the plurality of non-tokenized substrings are pseudo-randomly generated.  Mattsson does disclose the input data string can be divided into any number of segments.  Mattsson at para. 0054.
Iyer discloses a system and method for vaultless tokenization and encryption.  The system comprises a plurality of token tables for different character lengths.  A data to be tokenized is split into two or more segments of random length (i.e., individual lengths … are pseudo-randomly generated), looking up the token using the appropriate token table, and reassembling the random token segments into a tokenized sequence.  Iyer at paras. 0003, 0044. 
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Mattsson by adding the feature of wherein an individual length of individual ones of the plurality of non-tokenized substrings are pseudo-randomly generated, as disclosed by Iyer.
The motivation for doing so would have been to ensure the storage requirements for storing the token tables does not change over time and allows for mapping of segments of certain length to token tables.  Iyer at para. 0003.

In regards to claim 7, Mattsson in view of Iyer discloses the method of claim 6, wherein the plurality of lookup tables are dynamically selected based on the pseudo-randomly generated individual length of the individual ones of the plurality of non-tokenized substrings.  Iyer at paras. 0003, 0044.8

In regards to claim 8, Mattsson discloses the method of claim 6, wherein the individual length of the individual ones of the plurality of non-tokenized substrings are pseudo-randomly generated based on a value of s||Q.  Mattson does disclose utilizing encryption keys such as a private key (i.e., s) and user identity (i.e., Q) to modify the data prior to or after tokenization.  Mattsson at para. 0056.  Mattsson also discloses the functions of encryption, modification, and tokenization could be combined in any order, combination, and number.  Mattsson at para. 0054.  Accordingly, a private key (i.e., s) can be used to encrypt the input data, then be modified by a user identity (i.e., Q), then segmented for tokenization using the token tables.  The length of the segments would be randomly generated based on the length of the resulting encrypted and modified input data.  Mattsson does not expressly disclose the length of the segment is randomly generated based on the resulting encrypted and modified input data (i.e., s||Q).
As discussed above in regards to claim 5, Iyer discloses a data to be tokenized is split into two or more segments of random length (i.e., individual lengths … are pseudo-randomly generated), looking up the token using the appropriate token table, and reassembling the random token segments into a tokenized sequence.  Iyer at paras. 0003, 0044.  As such, this process can be applied to the resulting encrypted and modified input data of Mattsson.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Mattsson by adding the feature of wherein the individual length of the individual ones of the plurality of non-tokenized substrings are pseudo-randomly generated, as disclosed by Iyer and utilizing the a value of s||Q, as disclosed by Mattsson.
The motivation for doing so would have been to increase the layers of security.  Mattsson at para. 0053.

In regards to claim 21, Mattsson in view of Iyer discloses the method of claim 1, wherein each of the plurality of non-tokenized substrings is indexed separately into a corresponding lookup table of the plurality of lookup tables based on a length of each of the plurality of non-tokenized substrings.  Iyer at para. 0044.9

In regards to claim 9, Mattsson discloses a system comprising:
a.	a microprocessor (Mattsson at para. 0069); and
b.	a non-transitory computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that, when executed by the microprocessor (Mattsson at para. 0069), cause the microprocessor to:
	i.	receive a non-tokenized string (Mattsson at para. 0051)10;
	ii.	partition the non-tokenized string into a plurality of non-tokenized substrings (Mattsson at para. 0051)11;
	iii.	index into a plurality of lookup tables using the plurality of non-tokenized substrings to retrieve a plurality of tokenized substrings (Mattsson at paras. 0051-52)12;
	iv.	retrieve the plurality of tokenized substrings (Mattsson at paras. 0051-52)13; and
	v.	combine the tokenized substrings into a tokenized string.  Mattsson at para. 0052.14
Mattsson does not expressly disclose hashing, by the microprocessor, each of the retrieved plurality of tokenized substrings of the plurality of tokenized substrings using a different hashing function for each of the retrieved plurality of tokenized substrings and wherein hashing each of the plurality of tokenized substrings is performed after indexing the plurality of non-tokenized substrings to retrieve the plurality of tokenized substrings.  Mattsson does disclose performing encryption or modification in any order, any number, and any combination, with the tokenization process.  Mattsson at para. 0054.  
Iyer discloses a system and method for faultless tokenization and encryption.  Iyer discloses encryption can be performed using a hash function.  Iyer at para. 0046.  Iyer further discloses each grouping of token tables used for tokenization, utilizes a different encryption (i.e., hashing) method or key in order to provide additional security.  Iyer at para. 0052.  In other words, each tokenized substring is encrypted using a different encryption method (i.e., different hashing function).  Iyer further discloses the key (i.e., key for encryption/hashing) is unique for each token format (i.e., unique for each tokenized substring).  Iyer at para. 0056.  Furthermore, like Mattsson, Iyer discloses encryption can be performed on the data at any stage of the tokenization process including after indexing the plurality of non-tokenized substrings.  Iyer at para. 0003.
Mattsson and Iyer are analogous art because they are both directed to the same field of endeavor of tokenizing data.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Mattsson by adding the feature of hashing, by the microprocessor, each of the retrieved plurality of tokenized substrings of the plurality of tokenized substrings using a different hashing function for each of the retrieved plurality of tokenized substrings and wherein hashing each of the plurality of tokenized substrings is performed after indexing the plurality of non-tokenized substrings to retrieve the plurality of tokenized substrings, as disclosed by Iyer.
The motivation for doing so would have been to provide additional security layers.  Mattsson at para. 0053.  Iyer at para. 0052.

Claims 11-16 and 22 are essentially the same as claims 3-8 and 21, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

In regards to claim 17, Mattsson discloses a method comprising:
a.	receiving, by a microprocessor (Mattsson at para. 0069), a tokenized string (Mattsson at paras. 0023, 0038, 0043-44, 0051)15;
b.	partitioning, by the microprocessor, the tokenized string into a plurality of tokenized substrings (Mattsson at paras. 0023, 0038, 0043-44, 0051)16;
c.	using, by the microprocessor, the plurality of tokenized substrings to index into a plurality of tokenization tables to retrieve a plurality of non-tokenized substrings (Mattsson at paras. 0023, 0038, 0043-44, 0051-52)17;
d.	retrieving the plurality of non-tokenized substrings (Mattsson at paras. 0023, 0038, 0043-44, 0051-52)18;
e.	inverse tokenizing, by the microprocessor, each of the retrieved plurality of non-tokenized substrings of the plurality of non-tokenized substrings (Mattsson at paras. 0023, 0038, 0043-44)19; and
e.	combining the plurality of non-tokenized substrings into a non-tokenized string.   Mattsson at paras. 0023, 0038, 0043-44.20
Mattsson does not expressly disclose the inverse tokenizing by hashing is performed using a different inverse tokenization function for each of the retrieved plurality of non-tokenized substrings and wherein hashing each of the plurality of non-tokenized substrings is performed after indexing the plurality of tokenized substrings to retrieve the plurality of non-tokenized substrings.  This limitation is interpreted in light of the spec as using different hash functions for each of the retrieved non-tokenized strings during a detokenization process.
Iyer discloses a system and method for faultless tokenization and encryption.  Iyer discloses encryption can be performed using a hash function.  Iyer at para. 0046.  Iyer further discloses each grouping of token tables used for tokenization, utilizes a different encryption (i.e., hashing) method or key in order to provide additional security.  Iyer at para. 0052.  In other words, each tokenized substring is encrypted using a different encryption method (i.e., different hashing function).  Iyer further discloses a detokenization process that uses the token tables used to tokenize the segments (i.e., substrings) and any encryption keys used to encrypt the substrings during the tokenization process.  Iyer at para. 0048.  Iyer further discloses the key (i.e., key for encryption/hashing) is unique for each token format (i.e., unique for each tokenized substring).  Iyer at para. 0056.  Furthermore, like Mattsson, Iyer discloses encryption, and consequently decryption, can be performed on the data at any stage of the tokenization process including after indexing the plurality of non-tokenized substrings.  Iyer at para. 0003.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Mattsson by adding the feature of inverse tokenizing by hashing is performed using a different inverse tokenization function for each of the retrieved plurality of non-tokenized substrings and wherein hashing each of the plurality of non-tokenized substrings is performed after indexing the plurality of tokenized substrings to retrieve the plurality of non-tokenized substrings, as disclosed by Iyer.
The motivation for doing so would have been to gain access to the original data after applying several layers of security through the tokenization process.  Iyer at para. 0048.  As set forth above, both Mattsson and Iyer disclose detokenization and encryption.  Therefore, one of ordinary skill in the art would have been motivated to combine them to result in a process that could tokenize and encrypt data and detokenize and decrypt data to access the original form.

In regards to claim 23, Mattsson in view of Iyer discloses the method of claim 17, wherein each of the plurality of tokenized substrings is indexed separately into a corresponding tokenization table of the plurality of tokenization tables based on a length of each of the plurality of tokenized substrings.  Iyer at para. 0044.21

In regards to claim 19, Mattsson discloses a system comprising:
a.	 a microprocessor (Mattsson at para. 0069); and
b.	a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that, when executed by the microprocessor (Mattsson at para. 0069), cause the microprocessor to:
	i.	receive a tokenized string (Mattsson at paras. 0023, 0038, 0043-4422;
	ii.	partition the tokenized string into a plurality of tokenized substrings (Mattsson at paras. 0023, 0038, 0043-44)23;
	iii.	use the plurality of tokenized substrings to index into a plurality of tokenization tables to retrieve a plurality of non-tokenized substrings (Mattsson at paras. 0023, 0038, 0043-44)24;
iv.	retrieve the plurality of non-tokenized substrings (Mattsson at paras. 0023, 0038, 0043-44)25; and
v.	combine the plurality of non-tokenized substrings into a non-tokenized string.  Mattsson at paras. 0023, 0038, 0043-44.26
Mattsson does not expressly disclose the inverse tokenizing by hashing is performed using a different inverse tokenization function for each of the retrieved plurality of non-tokenized substrings and wherein hashing each of the plurality of non-tokenized substrings is performed after indexing the plurality of tokenized substrings to retrieve the plurality of non-tokenized substrings.  This limitation is interpreted in light of the spec as using different hash functions for each of the retrieved non-tokenized strings during a detokenization process.
Iyer discloses a system and method for faultless tokenization and encryption.  Iyer discloses encryption can be performed using a hash function.  Iyer at para. 0046.  Iyer further discloses each grouping of token tables used for tokenization, utilizes a different encryption (i.e., hashing) method or key in order to provide additional security.  Iyer at para. 0052.  In other words, each tokenized substring is encrypted using a different encryption method (i.e., different hashing function).  Iyer further discloses a detokenization process that uses the token tables used to tokenize the segments (i.e., substrings) and any encryption keys used to encrypt the substrings during the tokenization process.  Iyer at para. 0048.  Iyer further discloses the key (i.e., key for encryption/hashing) is unique for each token format (i.e., unique for each tokenized substring).  Iyer at para. 0056.  Furthermore, like Mattsson, Iyer discloses encryption, and consequently decryption, can be performed on the data at any stage of the tokenization process including after indexing the plurality of non-tokenized substrings.  Iyer at para. 0003.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Mattsson by adding the feature of inverse tokenizing by hashing is performed using a different inverse tokenization function for each of the retrieved plurality of non-tokenized substrings and wherein hashing each of the plurality of non-tokenized substrings is performed after indexing the plurality of tokenized substrings to retrieve the plurality of non-tokenized substrings, as disclosed by Iyer.
The motivation for doing so would have been to gain access to the original data after applying several layers of security through the tokenization process.  Iyer at para. 0048.  As set forth above, both Mattsson and Iyer disclose detokenization and encryption.  Therefore, one of ordinary skill in the art would have been motivated to combine them to result in a process that could tokenize and encrypt data and detokenize and decrypt data to access the original form.

Claim 24 is essentially the same as claim 23 in the form of a system.  Therefore, it is rejected for the same reasons.

Response to Arguments
Rejection of claims 1, 3-9, 11-17, 19, and 21-24 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1, 3-9, 11-17, 19, and 21-24 under 35 U.S.C. 103, have been fully considered but they are not persuasive.
In regards to claim 1,  Applicant alleges that Mattsson in view of Iyer fails to disclose “hashing each of the plurality of tokenized substrings is performed after indexing the plurality of non-tokenized substrings to retrieve the plurality of tokenized substrings.”  Remarks at 9.
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111.  Here, Applicant argues the cited portions of Iyer merely describe hashing the token tables and not the tokenized substrings.  The Examiner respectfully disagrees.  
As discussed in the interview conducted 8/23/2022 and described in the interview summary mailed 8/29/2022, Iyer expressly states encryption can be utilized “before utilizing the random token tables (e.g., before or after splitting the data) and/or after using the random token tables (e.g., before or after [sic] combining the random token segments.”  Iyer at para. 0003.  In other words, Iyer discloses encrypting the data in practically any order and combination as desired, including after indexing the non-tokenized substrings to retrieve tokenized substrings.  Moreover, Mattson also discloses, as Applicant notes, performing encryption in any order, any number, and any combination, within the tokenization process.  Remarks at 9.  Mattsson at para. 0054.  For these reasons, Mattsson in view of Iyer discloses the new limitation of “hashing each of the plurality of tokenized substrings is performed after indexing the plurality of non-tokenized substrings to retrieve the plurality of tokenized substrings.”
In response to Applicant’s argument that Iyer merely discloses encrypting the token tables, on the contrary, Iyer discloses encrypting token groups within a token table.  A token group uses a different key or method for encryption (i.e., hashing).  Iyer at para. 0052.  Iyer further discloses the key may be unique to each token format (i.e., different encryption key/method for each token).  Iyer at para. 0056.  Therefore, contrary to Applicant’s allegation, Iyer discloses encrypting (i.e., hashing) the tokenized substrings and not the token table.
Consequently, the rejection to claims 1, 3-9, 11-17, 19, and 21-24 under 35 U.S.C. 103 is maintained.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Mueller et al. (US Patent Pub 2009/0310778) discloses a system and method for variable length cipher and encrypting a token using methods, such as, cipher chaining (i.e., different hash function for each token).
Bauer et al. (US Patent Pub 2013/0232077) discloses a system and method for electronic authorization that utilizes data tokenization.
Jogand-Coulomb et al. (US Patent Pub 2007/0168292) discloses a system and method for content control using tokenization and encryption.
Wu et al. (US Patent Pub 2015/0082399) discloses a system and method for securing sensitive information using tokenization and encryption.
Blaikie, III et al. (US Patent Pub 2021/0182915) discloses a system and method for managing user data using tokenization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 16-byte data string (i.e., non-tokenized string) is input.
        2 The input data string is segmented (i.e., partitioned) into three segments (i.e., plurality of non-tokenized substrings).
        3 Each of the segments are used to query token tables (i.e., indexing … into a plurality of lookup tables using the non-tokenized substrings) to retrieve the corresponding tokens (i.e., to retrieve a plurality of tokenized substrings).
        4 The mapped tokens from the token tables are retrieved based on the query.
        5 The final tokenized sequence (i.e., tokenized string) is output as a 16-byte sequence (i.e., combining the plurality of tokenized substrings).
        6 Tokens can have different number of characters as the string it is replacing.  In this case, the tokenized substring would have a different length than the non-tokenized string. 
        7 The input data string can be divided into any number of segments of any length.
        8 The tables are randomly generated and selected based on the random lengths of the segments (i.e., substrings) into which the input data is divided.
        9 Each token table corresponds to a length of a segment (i.e., each non-tokenized substring is indexed separately into a corresponding lookup able … based on a length of each of the plurality of non-tokenized substrings).
        10 16-byte data string (i.e., non-tokenized string) is input.
        11 The input data string is segmented (i.e., partitioned) into three segments (i.e., plurality of non-tokenized substrings).
        12 Each of the segments are used to query token tables (i.e., indexing … into a plurality of lookup tables using the non-tokenized substrings) to retrieve the corresponding tokens (i.e., to retrieve a plurality of tokenized substrings).
        13 The mapped tokens from the token tables are retrieved based on the query.
        14 The final tokenized sequence (i.e., tokenized string) is output as a 16-byte sequence (i.e., combining the plurality of tokenized substrings).
        15 16-byte data string (i.e., tokenized string) is input.
        16 The input data string is segmented (i.e., partitioned) into three segments (i.e., plurality of tokenized substrings).
        17 Each of the segments of the tokenized data are used to query token tables (i.e., indexing … into a plurality of lookup tables using the tokenized substrings) to retrieve the corresponding detokenized data (i.e., to retrieve a plurality of non-tokenized substrings).
        18 The mapped detokenized data from the token tables are retrieved based on the query.
        19 The detokenization process includes de-encryption or demodification of the tokenized data.  These functions can be combined in any order and chained in any desired manner.  Here, “inverse tokenizing” is interpreted as any modification or encryption performed that is separate to looking up a token in a token table. 
        20 The final detokenized sequence (i.e., non-tokenized string) is output (i.e., combining the plurality of non-tokenized substrings).
        21 Each token table corresponds to a length of a segment (i.e., each non-tokenized substring is indexed separately into a corresponding lookup able … based on a length of each of the plurality of non-tokenized substrings).
        22 16-byte data string (i.e., tokenized string) is input.
        23 The input data string is segmented (i.e., partitioned) into three segments (i.e., plurality of tokenized substrings).
        24 The input data string is segmented (i.e., partitioned) into three segments (i.e., plurality of tokenized substrings).
        25 The mapped detokenized data from the token tables are retrieved based on the query.
        26 The final detokenized sequence (i.e., non-tokenized string) is output (i.e., combining the plurality of non-tokenized substrings).